                      IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 HLFIP HOLDING, INC. d/b/a SMART
 COMMUNICATIONS IP HOLDINGS,

               Plaintiff,
                                                   CIVIL ACTION NO. 3:19-cv-00714
        v.
                                                   District Judge Richardson
 RUTHERFORD COUNTY, TENNESSEE;                     Magistrate Judge Frensley
 MICHAEL FITZHUGH, in his official
 capacity as Rutherford County Sheriff;
 KEITH D. LOWERY, in his official capacity         JURY DEMANDED
 as Deputy Chief of Rutherford County Sheriff’s
 Office; RUTHERFORD COUNTY ADULT
 DETENTION CENTER; and
 CHRISTOPHER FLY, in his official capacity
 as Deputy Chief of Rutherford County Adult
 Detention Center;

              Defendants and Counterclaimants,
 VENDENGINE, INC.
              Intervenor.


                       NOTICE OF SUBSTITUTION OF COUNSEL

       Plaintiff, HLFIP Holding, Inc. d/b/a Smart Communications IP Holdings, Inc. (“Smart

Communications”), gives notice that Keane A. Barger, of the law firm Riley Warnock & Jacobson,

PLC, shall be substituted as counsel for J. David Clark, who is withdrawing from this matter.

Smart Communications shall continue to be represented by Gregory S. Reynolds, of the law firm

of Riley, Warnock & Jacobson, PLC, and Jason P. Grier and Katrina M. Quicker, of the law firm

Baker & Hostetler, LLP.




                                              1

    Case 3:19-cv-00714 Document 76 Filed 03/03/20 Page 1 of 3 PageID #: 753
                                s/ Keane A. Barger
                                Gregory S. Reynolds (18204)
                                Keane A. Barger (33196)
                                J. David Clark (36761)
                                Riley Warnock & Jacobson, PLC
                                1906 West End Avenue
                                Nashville, TN 37203
                                Telephone: (615) 320-3700
                                greynolds@rwjplc.com
                                kbarger@rwjplc.com
                                dclark@rwjplc.com

                                Katrina M. Quicker (pro hac vice)
                                Jason P. Grier (pro hac vice)
                                Baker & Hostetler LLP
                                1170 Peachtree Street, NE, Suite 2400
                                Atlanta, GA 30309-7676
                                Telephone: (404) 459-0050
                                Facsimile: (404) 459-5734
                                kquicker@bakerlaw.com
                                jgrier@bakerlaw.com

                                Attorneys for Plaintiff




                                   2

Case 3:19-cv-00714 Document 76 Filed 03/03/20 Page 2 of 3 PageID #: 754
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document has been served via Court’s

ECF System to the following recipients on March 3rd, 2020:


       André J. Bahou
       WALLER LANSDEN DORTCH & DAVIS, LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       (615) 850-8179
       AJ.Bahou@wallerlaw.com

       Wayne Edward Ramage
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Suite 800
       Nashville, TN 37201
       (615) 726-5600
       eramage@bakerdonelson.com

                                           s/ Keane A. Barger




                                              3

    Case 3:19-cv-00714 Document 76 Filed 03/03/20 Page 3 of 3 PageID #: 755
